Citation Nr: 0609852	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed 
respiratory disorder, to include as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for claimed 
hypertension.  

3.  Entitlement to service connection for a claimed skin 
rash, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for claimed 
gastroesophageal reflux disease (GERD).  




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October to December of 
1978 and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the RO.  

The issues of service connection for a skin rash, to include 
as due to an undiagnosed illness and service connection for 
GERD are addressed in the REMAND portion of this document and 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated reversible airway obstruction 
is shown as likely as not to be due to the exposure to oil 
well fires during the veteran's period of active service.  

2.  The veteran is not shown to have manifested complaints or 
findings of hypertension in service or many years thereafter.  

3.  The currently demonstrated hypertension is not show to be 
due to any event or incident of the veteran's period of 
active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
respiratory disability manifest by chronic obstructive 
pulmonary disease and asthma r is due to disease that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.317 (2005).  

2.  The veteran's disability manifested by hypertension is 
not due disease or injury that was incurred in or aggravated 
by service; nor may hypertension be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an October 2002 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


II.  Applicable laws and regulations for service connection 
cases 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(2-5).  

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
Id.  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).  


III.  Respiratory disorder

In the present case, the veteran underwent a VA respiratory 
examination in January 2003, with an examiner who indicated 
that he had reviewed the veteran's chart.  

The examiner rendered an impression of reversible airway 
obstruction, possibly due to chronic obstructive pulmonary 
disease (COPD) or asthma, and opined that it "[was] more 
likely than not that this relate[d] to his exposure to oil 
fires during the Persian Gulf."  

Here, the known clinical diagnoses of COPD and asthma render 
38 C.F.R. § 3.317 inapplicable, and the case must be 
considered on a direct service connection basis.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

That notwithstanding, the examiner's opinion that the 
veteran's current respiratory disorder is more likely than 
not related to an incident in service is not contradicted by 
any evidence of record but was based on a review of medical 
records.  

While the Board is aware that the veteran was not treated for 
respiratory symptomatology during his service in Southwest 
Asia, service connection, as noted above, may be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Overall, the evidence is in relative equipoise in showing 
that the veteran had a respiratory disability manifested by a 
reversible airway obstruction due to the oil fires to which 
he was exposed during service, encompassing COPD and asthma.  
With the benefit of the doubt afforded to the veteran, 
service connection is warranted.  


IV.  Hypertension

The veteran's service medical records are entirely negative 
for elevated blood pressure readings.  Notably, his pre-
separation examination reports indicate blood pressure of 
126/78 in December 1978 and 130/84 in April 1991.  

A July 1990 Report of Medical History indicates that the 
veteran reported fluctuating blood pressure due to exercise, 
but the corresponding examination report indicates blood 
pressure of 128/80.  

Subsequent to service, the veteran's February 1999 VA 
examination revealed blood pressure of 154/94, but the 
examiner was not able to make a definitive diagnosis as to 
the veteran's blood pressure readings at that time.  

VA treatment records beginning in April 2002 reflect a 
current diagnosis of hypertension, with treatment with 
hydrochlorothiazide.  

However, competent evidence has not been submitted to support 
the veteran's assertions that his currently demonstrated 
hypertension is due disease or injury that was incurred in or 
aggravated by service.  See also Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
September 2002 application.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hypertension, and 
it must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Service connection for a respiratory disability manifested by 
a reversible airway obstruction is granted.

Service connection for hypertension is denied.  



REMAND

In this case, the veteran's February 1999 VA chronic fatigue 
syndrome examination report contains a diagnosis of a skin 
rash consistent with a fungus infection (candida intertrigo), 
and the examiner did not further comment on the etiology of 
this disorder.  

However, a September 2000 VA treatment record includes an 
impression of "[r]ash on the groin since Desert Storm, 
unknown etiology."  

A January 2003 VA examination report contains a diagnosis of 
seborrheic dermatitis but contains no opinion as to the 
etiology of this diagnosis.  Accordingly, a further 
examination is necessary to more fully ascertain the etiology 
of the veteran's skin disorder.  

As to the claimed GERD, the Board notes that service 
connection is presently in effect for joint and muscle pain, 
encompassing abdominal cramps.  It is unclear from the record 
whether there is any connection between such abdominal cramps 
and GERD, as both are located in the same anatomical region, 
or whether they constitute separate disorders or 
manifestations of the same disorder.  

As such, a further analysis of the etiology of the veteran's 
GERD is needed on examination.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  The veteran should also be 
advised that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
granted for either disorder.  See 
Dingess/Hartman, supra.  

2.  The veteran should then be afforded a 
VA examination addressing the nature and 
etiology of his claimed skin disorder and 
GERD.  This examination should be 
conducted by an appropriate examiner who 
has reviewed the veteran's claims file in 
its entirety.  The examiner should first 
indicate whether it is at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) that the veteran's current 
skin disorder is etiologically related to 
service.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
GERD is etiologically related to either 
service or to the abdominal cramps 
resulting from his service-connected 
joint and muscle pain.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

3.  Then, the claims of entitlement to 
service connection for a skin rash, to 
include as due to an undiagnosed illness; 
and entitlement to service connection for 
GERD should be readjudicated.  If the 
determination of either claim remains 
unfavorable, the veteran should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


